Opinion issued August 29, 2002








In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01217-CR



ARKEITH LAMONT BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 40796



O P I N I O N

	A jury found appellant, Arkeith Lamont Brown, guilty of aggravated assault
with a deadly weapon and assessed punishment at three years in prison.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel has certified that the brief was delivered to appellant; that appellant
was provided copies of, and advised he had a right to request, the record; and that
appellant was advised that he had a right to file a pro se response.  This Court then
sent a copy of the record to appellant.  After he received that record, appellant filed
a pro se request for an extension of time to file a response, indicating he needed more
time to research an issue.  On May 24, 2002, this Court granted appellant's pro se
request for an extension of time, ordering that any pro se response would be due by
June 24, 2002.  However, thirty days have passed from that deadline, and appellant
has not filed a pro se response or another motion for extension of time to file same.
 We have read and reviewed the entire record in this matter, and we concur with
appellate counsel's assessment that there are no arguable grounds of error that could
be presented on appeal.
	We affirm the judgment of the trial court.
PER CURIAM

Panel consists of Justices  Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.4.